Name: Commission Regulation (EC) NoÃ 500/2008 of 5Ã June 2008 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 6.6.2008 EN Official Journal of the European Union L 147/1 COMMISSION REGULATION (EC) No 500/2008 of 5 June 2008 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1580/2007 of 21 December 2007 laying down implementing rules of Council Regulations (EC) No 2200/96, (EC) No 2201/96 and (EC) No 1182/2007 in the fruit and vegetable sector (1), and in particular Article 138(1) thereof, Whereas: (1) Regulation (EC) No 1580/2007 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 138 of Regulation (EC) No 1580/2007 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 6 June 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 350, 31.12.2007, p. 1. ANNEX to Commission Regulation of 5 June 2008 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 MA 36,3 MK 44,3 TR 72,3 ZZ 51,0 0707 00 05 TR 116,4 ZZ 116,4 0709 90 70 TR 98,3 ZZ 98,3 0805 50 10 AR 140,6 TR 163,7 US 135,2 ZA 136,2 ZZ 143,9 0808 10 80 AR 96,9 BR 81,1 CL 90,7 CN 87,4 MK 50,7 NZ 108,4 TR 85,9 US 121,1 UY 107,4 ZA 81,7 ZZ 91,1 0809 10 00 TR 193,3 ZZ 193,3 0809 20 95 TR 408,0 US 382,7 ZZ 395,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 1833/2006 (OJ L 354, 14.12.2006, p. 19). Code ZZ stands for of other origin.